10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-00097-PA-E Document 10 Filed 03/31/21 Page1ofi Page ID #:54

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
RONNIE JOE HUERTA, NO. ED CV 21-0097-PA (E)

Plaintiff,

Vv. JUDGMENT
RIVERSIDE COUNTY SHERIFF’S
DEPARTMENT, CHAD BIANCO,
SHERIFF,

Defendant.

~~ we ww ee es

IT IS ADJUDGED that the action is dismissed without prejudice.

PE)CY ANDERSON
UNITED STATES DISTRICT JUDGE

DATED: March 31, 2021

 
